DISSENTING OPINION OF
NAKAMURA, J.,
WITH WHOM CIRCUIT JUDGE TSUKIYAMA, JOINS
I respectfully dissent.
The court finds no ambiguity in HRS § 706-606.5(2) and concludes it should not be read consistently with HRS § 706-606.5(1) as interpreted and applied recently in State v. Tavares, 63 Haw. 509, 630 P.2d 633 (1981). Thus two provisions of the same penal code section will be subject hereafter to different applications. Furthermore, the ensuing result will be an anomalous situation where the subsection dealing with the more serious offenses may carry lesser penalties for repeat offenders. As I find the two subsections share a common purpose, I would interpret and apply them in similar fashion.